Citation Nr: 0123431	
Decision Date: 09/26/01    Archive Date: 10/02/01	

DOCKET NO.  95-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

2.  Entitlement to service connection for nonspecific 
inflammation of legs, shoulders, stomach, eyes and skin.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Wilmington, Delaware, 
Regional Office (RO) denying the veteran entitlement to 
service connection for chloracne as a result of exposure to 
herbicides and service connection for nonspecific 
inflammation of the legs, shoulders, stomach, eyes and skin.

In a decision dated in August 1998, the Board denied the 
issues of entitlement to service connection for chloracne as 
a result of exposure to herbicides and entitlement to service 
connection for nonspecific inflammation of legs, shoulders, 
stomach, eyes and skin.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court, in an order dated in December 2000, took 
notice of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000), which eliminated the concept of a 
well-grounded claim and redefined VA's duty to assist the 
veteran in the development of the claim.  The Court, in light 
of the VCAA, remanded the veterans' claims to the Board for 
readjudication and vacated the August 1998 Board decision in 
its entirety.

REMAND


As indicated by the Court, there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed the VCAA 
into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom., Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. November 6, 2000), (per curiam order), which held that 
VA could not assist in the development of a claim that is not 
well grounded.  This change is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001).  Whether the duties to assist in notifying have 
been fulfilled under the provisions added by the VCAA is a 
question to be addressed by the RO.  In addition, because the 
RO has not considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), VAOGCPREC Op. No. 16-92 
(July 24, 1992), (published at 57 Fed. Reg. 49, 747 (1992)).  
To implement the provisions of the law, the VA has 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board further observes that in briefs to the Court by 
both the Secretary and the veteran's representative, it has 
been argued that the August 1998 Board decision erroneously 
relied on unsubstantiated medical conclusions in rejecting 
expert medical evidence in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the 
recently enacted law, the veteran's statements and the 
medical evidence of record, the Board concludes that this 
claim must also be remanded for the purpose of affording the 
veteran an appropriate VA examination, in which the examiner 
offers an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has a skin disability to include chloracne that 
is related to his military service.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); see also Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  The veteran was last 
examined by a VA dermatologist in February 1997.  At that 
time, he exhibited no skin lesions and his skin was clear.  
It was, however, recommended by his examiner that the veteran 
be reexamined when he develops skin lesions so that a proper 
evaluation of his condition could be made.  Prior to 
scheduling such an examination, however, all outstanding 
treatment records must be associated with the claims file.  
This must specifically include any records of evaluation of 
the veteran's skin condition on an outpatient basis following 
his VA examination in February 1997.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
his representative and afford them the 
opportunity to identify and submit any 
additional pertinent evidence in support 
of the claim.  The RO should then obtain 
and associate with the claims folder all 
outstanding records of the veteran's 
treatment for skin problems from any 
facility or source identified by the 
veteran.  The aid of the veteran in 
securing these records to include 
providing the necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise reveals negative results, that 
fact should be clearly documented in the 
claims folder, and the veteran and his 
representative should be informed in 
writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA dermatological examination 
to determine the etiology and diagnosis 
of any skin disorder found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims folder 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin disorder found to be 
present is etiologically related to the 
veteran's period of military service, to 
include his claimed exposure to 
herbicides while serving in Vietnam.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107, and implementing VA 
regulations, are fully complied with and 
satisfied.  The veteran's claim then 
should be readjudicated and, if any of 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




